DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zakaria, US Patent Application Publication Number 2016/0291615 (hereinafter Zakaria).
Regarding claims 1 and 10, Zakaria discloses a sensing system comprising: a wireless sensor configured to generate data corresponding to an environmental condition [paragraph 0071 (sensors 621-623)]; a thermostat configured to control an HVAC system in response to the data [paragraph 0073 (thermostat 610)]; a bridge device configured to receive the data from the wireless sensor and configured to transmit the data to the thermostat [paragraphs 0072-0073 (bridge device interpreted as IoT Hub 110)]; wherein the bridge 
Regarding claim 2, Zakaria discloses wherein the wireless sensor includes a plurality of wireless sensors [fig. 6].
Regarding claim 3, Zakaria discloses wherein the bridge device is configured to aggregate data from the wireless sensors and provide the aggregated data to the thermostat [paragraph 0074].
Regarding claims 4 and 13, Zakaria discloses wherein the first communication protocol is a first version of a communication standard and the second communication protocol is a second version of the communication standard [paragraph 0074].
Regarding claims 5-9 and 14-18, Zakaria suggests wherein the wireless sensor is configured as a broadcaster and the bridge device is configured as an observer; wherein the wireless sensor is configured as a peripheral and the bridge device is configured as a central; wherein the bridge device is configured as a broadcaster and the thermostat is configured as an observer; wherein the bridge device is configured as a peripheral and the thermostat is configured as a central; and wherein the bridge device is configured as a central and the thermostat is configured as a peripheral [paragraphs 0073-0074 wherein the devices can communicate with each other using various network communication technologies which alludes to certain devices broadcasting or transmitting while others are observing or listening.  Further, the IoT Hub (bridge device) or thermostat can act as a peripheral or as a central].

Claim(s) 1-3, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by prior art made of record in the previous Office action, Dunn, US Patent Application Publication Number 2014/0269660 (hereinafter Dunn).
Regarding claims 1 and 10, Dunn discloses a sensing system comprising: a wireless sensor configured to generate data corresponding to an environmental condition [paragraph 0039; fig 1 (sensors read on Automation Components ACs 108a-108c)]; a thermostat configured to control an HVAC system in response to the data [paragraph 0036 (NOC 104)]; a bridge device configured to receive the data from the wireless sensor and configured to transmit the data to the thermostat [paragraphs 0036, 0040 (bridge device interpreted as control panel 106)]; wherein the bridge device is configured to communicate with the thermostat using a first communication protocol and configured to communicate with the wireless sensor using a second communication protocol [paragraphs 0041-0042].
Regarding claim 2, Dunn discloses wherein the wireless sensor includes a plurality of wireless sensors [paragraph 0039].
Regarding claim 3, Dunn discloses wherein the bridge device is configured to aggregate data from the wireless sensors and provide the aggregated data to the thermostat [paragraph 0040].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria.
Regarding claim 11, Zakaria does not specifically disclose provisioning the bridge device, the provisioning comprising: obtaining a wireless sensor unique identifier; obtaining a thermostat unique identifier; storing the wireless sensor unique identifier and the thermostat unique identifier in the bridge device.  However, the Examiner takes Official Notice that it is well known in the art that each device has a unique identifier which must be known and stored by the bridge device.  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Zakaria to include this feature.  The motivation for this modification would have been to ensure proper routing of communication to and/or from each device in the system.
Regarding claim 12, Zakaria does not specifically disclose wherein provisioning the bridge device further comprises setting a flag in the bridge device to indicate that the provisioning has terminated.  However, the Examiner takes Official Notice that it is well known in the art to set such flags.  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Zakaria to include this feature.  The motivation for this modification would have been to ensure the bridge device knows the identities of the sensors and thermostat.

Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive.   Applicant argues that Zakaria does not teach wherein the bridge device is configured to communicate with the thermostat using a first communication protocol and configured to communicate with the wireless sensor using a second communication protocol different than the first communication protocol.  However, the Examiner respectfully disagrees.  The bridge device is now interpreted as the IoT Hub 110 and as the reference teaches it can use various communication protocols between the sensors and the thermostat as an alternative or “in addition to” which means more than one protocol can be used.
Further, at least the independent claims are rejected on prior art made of record in the previous Office Action, Dunn et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hill et al., US Patent Number 10,397,013, disclose systems and methods for configuring smart devices for interoperability with a smart hub device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
May 13, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644